DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Applicant argues that the rejection stated in the previous office action does not render the claims obvious because Okada allegedly only teaches 30 being made of transparent material but element 31 has total internal reflection.  
However, as seen in at least Fig. 4 and Paragraph 37 of Okada, “the lens body 30 can be a lens body of a thickness of a, and have a plate form as a whole and made of a transparent resin (acrylic resin or polycarbonate resin, for example) or glass.  The lens body can include a first optical system 31, a second optical system 32, a third optical system 33…”  Therefore, it is clear that the disclosure of Okada considers the entirety of the lens body 30, which is substantially the entirety of the device depicted in Fig. 4, except light source 20, to be made of the transparent material.  Furthermore, elements 31 and 33 are parts of the lens body 30 and therefore, it is clear that these elements are made of transparent material.  
Furthermore, surfaces 31c, 31d, 32b, 32c, 33b (Paragraphs 39, 44 and 49) are recited as total reflection surfaces.
.

Specification
	The amendments filed 12/18/2020 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-12 recites the limitation "the forward direction."  There is insufficient antecedent basis for this limitation in the claim.
	As seen in the previous office action, previous claim 1 was rejected for reciting an unclear scope of definition of a forward direction.  In response, Applicant deleted the limitation in claim 1.  However, claims 9-12 retain the term “the forward direction” which refer to the now deleted limitation.  It is unclear if the term “the forward direction” was intended to also be deleted OR if the limitation should have scope of a forward direction where the forward direction is not specifically defined OR if the limitation should have scope of a forward direction as previously recited in previous claim 1.  For the purposes of examination, “the forward direction” will be examined as though it recited “a forward direction of the transparent body.”

	The amendments filed 12/18/2020 are sufficient to overcome the 112 rejections with respect to claims 1 and 4 stated in the previous office action.  Therefore, said 112 rejections are withdrawn.  As discussed above, claims 9-12 retain the term “the forward direction,” the scope of which is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreysar et al. (USPN 5,931,576 A) in view of Okada (US PGPub 2012/0188774 A1).
As to claim 1, Kreysar et al. discloses (Fig. 1A-1C) A Lighting arrangement including a light source (claim 1), and at least one beam shaping arrangement including a light input portion 4 for receiving light emitted from the light source, a light output portion 6 for emitting a shaped beam, the light output portion 6 being spaced from th

    PNG
    media_image1.png
    620
    448
    media_image1.png
    Greyscale
Kreysar et al.

    PNG
    media_image2.png
    668
    354
    media_image2.png
    Greyscale
Kreysar et al.
Kreysar et al. discloses that the beam shaping arrangement has total internal reflection surfaces (Col. 6, lines 35-36), but does not explicitly state that the material of the beam shaping arrangement is transparent.
Okada teaches making a beam shaping arrangement with total internal reflection (Paragraph 39) from transparent material (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Kreysar et al. to make the material of the beam shaping arrangement a transparent material, as taught by Okada, since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, as a transparent material will not diffuse the light, as is well-known in the art, the transparent material will decrease the 
As to claim 2, Kreysar et al. in view of Okada discloses (Kreysar et al. Figs. 1A-1C) that the transparent body includes at least one central cavity (cavity is at least spacing between section A as it diverges from section F.  
As to claim 3, Kreysar et al. in view of Okada discloses (Kreysar et al. Figs. 1A-1C) that said peripheral portion D, F and/or G is arranged at a first lateral side of the central output portion A-C, and the beam shaping arrangement is disposed such that one or more further beam portions E, H and/or I are directed to further peripheral portions of the light output portion arranged at a second lateral side of the central output portion A-C, the second lateral side being arranged opposite of the first lateral side  (Fig. 1A)
As to claim 4, Kreysar et al. in view of Okada discloses (Kreysar et al. Figs. 1A-1C) teaches that the beam shaping arrangement is disposed such that a first beam portion (any of D, E, F, H) is a first peripheral beam, which is directed to a first peripheral portion D, E, F, H of the light output portion 6, and a second beam portion (any of G, I or in some cases F, H) is a second peripheral beam, which is directed to a second peripheral portion F, G, H, I of the light output portion 6, the second peripheral portion F, G, H, I being arranged laterally further outward relative to the first peripheral portion D, E, F, H.
As to claim 5, Kreysar et al. in view of Okada discloses (Kreysar et al. Figs. 1A-1C) teaches that the first peripheral portion (D or F) and second peripheral  portions (F or G) are arranged at a first lateral side of the central output portion A-C of the light 
As to claim 6, Kreysar et al. in view of Okada discloses (Kreysar et al. Figs. 1A-1C) teaches that the beam shaping arrangement is disposed to divide light from the light input portion 4 into at least the first beam portion A-C, the second beam portion (E or F), and a third beam portion (F or G), the first A-C, second (D or F) and third beam (F or G) portions being separated in a height direction (at least at the input end), the beam shaping arrangement being disposed such that the first beam portion A-C is a center beam, which is directed to the central output portion of the light output portion 6, and the second beam portion (D or F) is a first peripheral beam, which is directed to a first peripheral portion of the light output portion 6, and the third beam portion (F or G) is a second peripheral beam, which is directed to a second peripheral portion of the light output portion 6, the second peripheral portion (F or G) being arranged laterally further outward relative to th
As to claim 7, Kreysar et al. in view of Okada discloses (Kreysar et al. Figs. 1A-1C) teaches that the first (D or F) and second (F or G) peripheral portions are arranged on a first lateral side of the central output portion A-C, and the beam shaping arrangement is disposed such that one or more further beam portions (E, H, I) are directed to peripheral portions arranged at a second -6-5383550-1Applicant: Lumileds LLC Application No.: Not Yet Knownlateral side of the central output portion A-C, th

As to claim 9, Kreysar et al. in view of Okada discloses (Kreysar et al. Figs. 1A-1C) teaches that the beam shaping arrangement includes at least a first (inner) and a second (outer) lateral reflection surface, the first lateral reflection surfac
As to claim 12, Kreysar et al. in view of Okada discloses (Kreysar et al. Figs. 1A-1C) teaches that the beam shaping arrangement is disposed such that both the first and second beam portions are directed to be at least substantially parallel to th
.


Claims 1, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagabuchi (US PGPub 2006/0274621 A1) in view of Okada.
As to claim 1, Nagabuchi discloses (Figs. 1A-1C) a lighting arrangement including a light source S, and at least one beam shaping arrangement including a light input portion (part facing S) for receiving light emitted from the light source S, a light output portion 6A-6E for emitting a shaped beam, the light output portion 6A-6E being spaced from th

    PNG
    media_image3.png
    526
    587
    media_image3.png
    Greyscale
Nagabuchi
As seen in the annotated Fig. 1B below, the forward direction is annotated onto the Fig. by a dotted arrow.  Light beam for 1e first diverges upward and away from forward direction and then is converged toward the forward direction.  Similarly, as seen in Fig. 1C, light directed into elements 1a-1d is first directed upward away from forward direction, but will similarly be directed horizontally converging on forward direction as it is directed away from the upward direction. 

    PNG
    media_image4.png
    293
    180
    media_image4.png
    Greyscale


Okada teaches making a beam shaping arrangement with total internal reflection (Paragraph 39) from transparent material (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Nagabuchi to make the material of the beam shaping arrangement a transparent material, as taught by Okada, since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, as a transparent material will not diffuse the light, as is well-known in the art, the transparent material will decrease the loss of light due to diffusion as compared to a translucent material, as is well-known in the art.
As to claim 10, Nagabuchi in view of Okada teaches (Nagabuchi Figs. 1A-1C) that the beam shaping arrangement is disposed such that at least one of the beam portions is led to diverge from the forward direction in the height direction and then led to converge towards the forward direction in the height direction.  As seen in the annotated Fig. 1B above, at least the central portion diverges by proceeding approximately upward and therefore divergent from forward direction and then is reflected by surface 1e and converges to forward direction in the horizontal direction.
As to claim 11, Nagabuchi in view of Okada teaches (Nagabuchi Figs. 1A-1C) that the beam shaping arrangement includes a bridge member extending from the light . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875